Judgment unanimously affirmed. Memorandum: Most of defendant’s claims on appeal from convictions for burglary and related offenses were not properly preserved for review and we decline to reach them in the interest of justice. We have considered the claims properly preserved and find each one lacking in merit. On this record it is clear that defendant received a fair trial. (Appeal from judgment of Onondaga County Court, Cunningham, J. — burglary, third degree, and other charges.) Present — Dillon, P. J., Callahan, Green, Pine and Davis, JJ.